Media law in Hungary (debate)
The next item is the Commission statement on media law in Hungary.
Vice-President of the Commission. - Mr President, I am pleased to inform you that, when the plane was touching down this morning in Strasbourg, I got the good news that the Hungarian Prime Minister has agreed to amend the media law so that it complies with all aspects of EU law that we, the European Commission have raised, including the concerns raised regarding the Charter of Fundamental Rights.
They assure me that the amendments will be adopted by the Hungarian Government at its next session. The body language of the representatives of the Hungarian Government gives me the feeling that this is correct and that it will be tabled in the Hungarian Parliament within the coming days.
The four areas where the Hungarian authorities agreed to amend their law are the following.
Number one: balanced coverage. The amendments agreed would limit the balanced reporting requirements to broadcasting, as in other Member States, and would no longer apply those requirements to on-demand audiovisual media services or the written press. Moreover, any restrictions on broadcasters would need to respect the principle of proportionality. Of course the Commission will monitor the way that principle is translated into secondary law.
I mentioned four areas. The second one is the country-of-origin principle. The amendments agreed would mean that foreign broadcasters could no longer be fined for breaching the Hungarian media law's provisions on protection of minors or incitement to hatred. Instead the Hungarian authorities could suspend transmission of such services on Hungarian territory, which is in line with the AVMS Directive.
What does that mean? It means that broadcasters legally established and authorised in other Member States, and compliant with the laws of those countries, would be free to broadcast to Hungary without running the risk of being subject to fines by Hungarian authorities.
Number three: media registration. The amendments agreed would mean that audiovisual media service providers would have to register only after they begin offering their services, and that is in line with the directive. It means that audiovisual media service providers and publishers would no longer be subject to prior authorisation by the Hungarian authorities.
Number four: offensive content. Additionally, the Hungarian Government agreed to amend another provision of its media law that raised concerns with respect to the freedom of expression. A provision of the media law specified very broadly that media content may not cause offence, even by implication, to individuals, minorities or majorities. The amendments agreed would limit the prohibition to discriminatory treatment. Moreover those provisions would no longer apply to media service providers established in other EU countries.
We will work closely with the Hungarian authorities to make sure that the agreed changes are now adopted into Hungarian law and applied in practice. We will continue to monitor the situation, but that is quite clear. Needless to say, the Commission is also verifying the national rules implementing the AVMS Directive in other Member States and will raise similar concerns where necessary. The Commission does not shy away from using its powers. It does not shy away from defending media freedom and pluralism when it is needed, and the present case hopefully pre-empts and proves that.
I can assure you that the Commission acknowledges and shares the concerns that many of you and parts of civil society have about the general state of the media in Europe. I am ready to go further and take action in the matter of media pluralism within the EU competences, of course respecting subsidiarity.
The Commission not only has a duty, but also a sincere interest, in facilitating the dialogue amongst stakeholders and policymakers at a European level. The changing structure of the media landscape in Europe causes concern for the future. It brings opportunities but also wider risks for media pluralism beyond the ownership use. It is quite clear that we need an approach to measuring media pluralism in a broad sense; one that will bring together legal, economic and social aspects, rather than treating them quite separately, as has often been the case up until now.
Therefore, I intend to establish a multi-stakeholder group and ask them to address the challenges for the media at present and in the future, including the situation of media pluralism in Europe. Since you know that I value your input very much, the European Parliament will be represented in the group of experts, if you will accept that invitation. I will announce details quite soon. The group will be asked to advise me on the next steps to be taken concerning the media landscape and I am fully committed to taking concrete action within all the competences that I have.
Mr President, ladies and gentlemen, I am taking part in the discussion a little shamefacedly, because the Commissioner has more or less told us that it is pointless to conduct this debate because there is nothing to argue about.
We would not be in this situation if my fellow Members had listened to us when, on previous occasions - in committee meetings and discussions in this Chamber - we asked if it was possible to wait for a while, because the Hungarian Government had, after all, always proved willing to accommodate the European Commission's views - and it would have been strange if it had been any other way, given that Hungary currently holds the Presidency of the European Union.
Yet they resolved to go ahead anyway, perhaps - no, definitely - because of political and ideological elements, deciding that this debate should take place. Resolutions have been submitted that are due to be put to the vote tomorrow. More caution probably should have been exercised and more confidence shown in those governments elected democratically by their peoples, starting with the Hungarian Government, which was elected by such a large majority of its people that it certainly did not need to manipulate the media in order to achieve an internal consensus.
Personally I think the most useful thing to do is to ask our fellow socialist and liberal MEPs, who submitted resolutions of a certain type, to withdraw them, thus stopping us from making fools of ourselves and letting Parliament get back to dealing with the real problems of European citizens. I am of course grateful to the Commissioner for her work.
on behalf of the S&D Group. - Mr President, the Socialist and Democrat Group of course welcome the advance in the four key areas of balanced information, the country-of-origin principle, and so on. Commissioner, of course we welcome it. That was the text of our resolution; that was the pressure we were placing on you and the Hungarian authorities to deliver.
First of all, I have to ask you about the timing. Was it purely coincidence, as you were waiting in the airport as you said, or was it the fact that pressure by this Parliament has brought forward four key amendments in the four key areas we asked for? Please let us know those concessions have been secured. Of course Parliament has still not been able to see the text of the negotiations between the Commission and the Hungarian authorities; therefore we require more time to fully state our position on the matter. However, it seems clear that negotiations have not fully addressed many other serious concerns of this Parliament and, of course, of our Socialist and Democrat Group.
Crucial issues still unanswered include the composition and time frame of the media authority and of the Media Council, which are politically homogenous and still exert pervasive and centralised governmental, judicial and political control on all media. We need answers on where we go on this crucial issue. Furthermore, it is regrettable that the Commission has not acted upon the recommendations of Parliament, the Council of Europe, the Commissioner, and the OSCE for example, on the violation of the principle of confidentiality of journalistic sources, extremely disproportionate sanctions, and abolishing the political and financial independence of public service broadcast media.
There is a list, Commissioner, which you know of, which still needs to be answered and we need these questions to be answered, preferably in this debate. Obviously we commend the Hungarian authority's willingness to amend the legislation. We also encourage the implementation of amendments to address the outstanding areas of concern for all of us in this Parliament, whilst fully embracing the spirit of the European Charter of Fundamental Rights and, in particular, Article 11, which protects the freedom of expression. We would like further answers on whether you believe Article 11 has been fulfilled. We must involve civil society and stakeholders to uphold principles of transparency and accountability and to ensure best practice.
Commissioner, we tabled a resolution for our group because we wanted the concessions that you have already announced, but we want more. Democracies are built upon the principle of a free and independent media. We make no apologies within our group for firmly defending this principle and we will do everything in our power to protect it, for Hungarians and all EU citizens.
on behalf of the ALDE Group. - Mr President, in the past in this Parliament we have discussed cases when different governments have shown their desire to control the media, but the attempts never went as far as in the case of the Hungarian media law, where from television to radio, to the written press, to on-demand media, bloggers, everything is controlled, from registration to performance and suspension.
When we, the Liberals and the Democrats, the ALDE Group in this Parliament, first raised our voice against this law, we were accused of being politically motivated. However, experience has shown that we were right and today even the Hungarian Government admits that something is very wrong with this law. Therefore several amendments are envisaged. We trust the Commission that this is indeed the Hungarian position, hoping to receive it in writing, and we will closely follow the changes.
Nevertheless, the four areas requested by the Commission are only a part of a much bigger picture. Other aspects must be changed as well: the enormous control powers vested in the hands of a politically appointed person who has been heading two media control authorities for nine years, the lack of protection of journalists' sources and the lack of effective judicial remedy, to name just a few. After all, not only our critics, but also the European Commission itself, will have to answer to the Hungarian and European civil society and journalists to say why the OSCE and the Human Rights Commissioner of the Council of Europe have also harshly criticised the aspects I have just mentioned.
We cannot all be politically motivated. Quite the opposite, we are motivated by a genuine interest to see that media freedom is a reality for the benefit of our citizens.
on behalf of the Verts/ALE Group. - (NL) Mr President, my first questions are for Commissioner Kroes. Mrs Kroes, the Audiovisual Media Services Directive refers to an independent regulatory body. Yet, positions in the new Hungarian media authority and the Media Council, who have powers to impose heavy penalties on vague grounds, are being taken up exclusively by supporters of the ruling party. That is taking place in an already highly polarised political environment.
Why has the Commission not objected to this lack of independence? Why have you failed fully to assess the powers of the media authority and the Media Council, which, in my view, fall within the scope of European law, against the Charter of Fundamental Rights? You, Mrs Kroes, have said that the Hungarian Government has so far made four amendments. For the foreign press, for the audiovisual media, but not for domestic newspapers. You would also like to see Mr Orban and his people triumphantly waving the stamp of approval, your Brussels flag, and then continue, uninterrupted, preaching intolerance, slandering philosophers and banning gay pride. All of that, too, while Hungary is holding the presidency of the Council. You must be deeply unhappy about that.
Moving next to my fellow members from the Group of the European People's Party (Christian Democrats), who said in their resolution that there was nothing to be concerned about and who have accused critics of the media law of making manipulative and politically motivated comments. That is quite an accusation, and one which is also directed at the OSCE and the Human Rights Commission of the Council of Europe. It is quite an accusation, given that we know that even Mr Orban himself has, in the mean time, realised that a few amendments need to be made to his media law. This reminds me of the Stalinist days, where people were airbrushed out of photographs.
Together with us and the OSCE, you ought to be protecting European values, not becoming a mechanism for imposing your power at home.
(The Member agreed to take a blue card question under Rule 149(8) of the Rules of Procedure)
(HU) Mr President, well, the Fidesz government deserves what is happening right now, namely that the left wing, from Mr Martin Schulz to Mr Cohn-Bendit to all the others, is now applauding them, and our dear fellow Members on the left are giving them lectures on democracy. Let me ask you, what is your message to left wing parties, such as MSZP, which had people shot in the eye in Hungary in 2006? What guarantee does the nation of Hungary have that such incidents cannot happen under the government of your left-wing party, and that you will not have protests dispersed by force as you did between 2002 and 2010 ...
(The President cut off the speaker)
Mr President, I do not think that the independent media creates violence and I do not see the relevance of this question, but I thank the asker of the question for her question.
Mr President, freedom of speech is of great value. We all know this, which is why we should have a serious debate. Unfortunately, it seems that today's debate cannot be described as such. It seems to be a pretext for the centre-left to attack the right-wing, conservative government of Prime Minister Orban.
The fact is that we could point to many European countries where freedom of speech is not respected. Just look at Poland's experience. In Poland, where it could be said that the ruling party has an overall majority in every governing body, a monopoly of power, where it controls government, the Senate, the President, the National Broadcasting Authority, the body which oversees the media, and finally has control over public broadcasting and the support of the largest electronic media corporations, journalists are being thrown out of their jobs for the simple reason that they hold conservative, right-wing views. Right wing or conservative programmes have been withdrawn, such as the programme Warto rozmawiać directed by Mr Pospieszalski or Misja specjalna directed by Mr Gargas. It begs the question: where is Mr Schulz, where are you, ladies and gentlemen, when these violations are being perpetrated in Poland? Let us discuss actual violations, those that have already occurred.
(The speaker agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
(DE) If I have understood you correctly, you said that there are restrictions on the freedom of expression and freedom of the press in many countries in Europe. I would be interested to know to which countries you are referring and what you personally intend to do about it.
(PL) Thank you for your question. I wanted to draw attention to the fact that freedom of the media is a fundamental problem. If we are to address it, we should separate it from political sympathies, independently of whether we have socialist or right-wing and conservative views. In short, if journalists are dismissed only because they have left-wing views or only because they have conservative views, we should protest. For example, in Poland today, journalists are dismissed purely because they have conservative views. I would expect support and protests from Mr Schulz and from other socialist and left-wing members, because this would show that we are concerned with standards and not political point-scoring. We are concerned with protecting the freedom of the media. We protest against situations like this anywhere they may occur, even if they are taking place now, for instance, in Poland.
Commissioner, I have listened to you carefully and frankly I do not know whether I am disappointed or shocked at the Commission's efforts because I still do not understand whether the Commission fell intentionally or unintentionally into the Hungarian Government's trap.
The Hungarian Government has decided to discuss concessions on some trivial details, but to make no fundamental changes to this law. The highly disproportionate and biased composition of the Media Council, the exceptionally steep fines for newspapers, and all the factors that led to censorship and self-censorship of the media are still in place. However, what is utterly disgraceful, as previous speakers have said, is that as soon as the Commission extracted the concession that foreign newspapers and publications would be exempt from the fines, everything else was forgotten about. It seems to me that the principles of post-1989 Europe, after the fall of the Berlin Wall, have been undermined.
What the Commission actually meant to say was that we would not abandon our fellow Europeans from any country to censorship and restrictions on freedom of expression. Apparently, the Commission has done this, but Parliament shall continue to keep an eye not only on the Hungarian Government but also on the Commission now, because it is our duty and our responsibility not to let this issue drop, as the Commission has disgracefully done.
Mr President, this will certainly not be remembered as an exhilarating chapter in Parliament's history. The criticisms and attacks rained down on the Hungarian Government, in conjunction with the EU Presidency, with regard to the Hungarian media law's alleged total failure to comply with European legislation, have been reduced to what they really are: an instrumental and specious attempt that, apart from anything else, is based entirely on ideological bias, which is even more shameful when it is used against a country that today has the struggle for freedom encoded in its DNA - and this has indeed been the case throughout its history, which we all remember very well.
The political forces that have promoted this far from exhilarating debate are still heavily weighed down by the responsibility for what is certainly not a high level political manoeuvre. Rather, it is seriously invalidated by these purely ideological overtones, and it also has the failing of casting an undeserved shadow on the European Union Presidency, which is being held for the first time - and this is certainly a great political and historical fact - by a former communist country, joined with us today in freedom.
Mr President, in the light of the announcement made by the Commission today, it is clear that this debate has been overtaken by events and that there is no longer any reason whatsoever to proceed with the vote on the resolutions tomorrow.
I believe that those who expressed genuine concern about the media law in Hungary were entitled to a response. What I find worrying is that this Chamber is increasingly engaging in crusades against individual Member States - that coincidentally happen to have EPP governments - before the Commission has fully investigated the matter, let alone reached its conclusions. Worse than that: in this case, this was done despite the fact that we had a clear undertaking from the Hungarian authorities at the highest level that, should the Commission raise any concerns about this law, they would be prepared to change it, as they did.
What exactly was the point of this debate? What is the point of the resolutions tomorrow, if not political instrumentalisation? The EPP stands firm in its commitment to respect for human rights and the rule of law, regardless of the Member State concerned. There is no question about that. However, it is not willing to single out individual Member States and condemn them summarily before the due process of law has been completed. Once it has been completed, we should respect it. When this issue first came up last month, I said that politicising this issue was not just attacking a Member State, but was also undermining the EU Presidency. Today, I feel that we have also undermined our own institution. That cannot be right.
I sincerely appeal to all groups to withdraw the resolutions that are up for vote tomorrow - not suspend them, not postpone them, but withdraw them - because there is no longer any basis for proceeding with this vote.
(ES) Mr President, Commissioner, Council representatives, please allow me to begin by stating the obvious. Sometimes it is necessary to repeat the obvious: the free circulation of news and independent opinion is the most important safeguard of any democratic society.
This is the reason that brings us here today. The insistence with which the Organisation for Security and Cooperation in Europe (OSCE), the Council of Europe, several Member States and an ample majority of the Members of this Parliament have voiced their concerns is justified by the fact that the most basic principles of our European project are at stake.
When this law was hastily passed by Mr Orbán's Government in Hungary, we considered that there had not been sufficient reflection during its preparation and that the law should be amended to ensure its consistency with European regulations and with the essential spirit embodied in the treaties.
We are pleased and grateful to the Commissioner, who has stood here today and told us that the Hungarian Government is prepared to amend the law. However, the creation of an information monitoring authority, whose council would be politically controlled exclusively by members of the ruling party, runs the risk of exercising a biased, centralised political control that would inevitably lead to censorship and, even worse, self-censorship. So the question is, will this authority be reviewed?
We have shared with the Commission and with you, Commissioner, our concerns on the issue of information pluralism, the principle of proportionality and the fundamental rights to freedom of expression and information, enshrined in Article 11 of the Charter of Fundamental Rights. The Hungarian Government's answers accepting the amendment of this law must be supervised to ensure that the changes implemented are sufficiently far-reaching to hold back the threat posed by these laws to our fundamental rights and values. For instance, by reviewing the monitoring authority, as I said before.
We urge the Commission to continue with its investigations, particularly into matters affecting fundamental rights. May I also stress, Commissioner and Council representatives, that this is not a political issue, as some people would have us believe. What is at issue here is the defence of the values of our European Union and respect for its laws.
Have no doubt about it: this is our sole objective and our task here today.
(DA) Mr President, well, it is a little strange to stand here as a Conservative-Liberal through and through and be accused of being left-leaning. However, that is something that remains to be seen. This is not, in fact, about being left- or right-leaning; it is about freedom of the press. I cannot understand why my fellow Member from the Group of the European People's Party (Christian Democrats) is choosing to pursue the debate in this way. That is, I think, a touch pathetic. This is not about Hungary, either; it is about freedom of the press. I am pleased - and I will gladly acknowledge - that the Hungarian Government has answered the questions that have been put to it extremely well.
Having said that, problems still exist, and we in the Group of the Alliance of Liberals and Democrats for Europe have also pointed that out all along. We still have the problem of a government-appointed Media Council that is to assess whether the coverage is balanced. We still have problems with regard to the fact that we have a Commission that is supposed to be the guardian of the Treaty and take a stand with regard to the problems with Hungary's media law. Of course, I hope that the Commissioner will indeed do that. I will focus on what we are to do now and on the fact that the Commissioner has raised the question of an independent council. That is something I would like to welcome on our behalf, and I wonder if the Commissioner would perhaps give us a little more detail about what this council is to concern itself with.
Colleagues, for those of you who do not know the procedure, a blue card is at the discretion of the President. If I feel we do not have enough time for the debate then I do not give the floor. If I see later that we have cut down on speaking time then I may give the floor again. So, when you raise a blue card, unfortunately I cannot always give the floor to you. It will have to be at the discretion of myself and of the secretariat.
(DE) Mr President, ladies and gentlemen, there are absolutely no grounds for self-righteousness on the part of the Group of the European People's Party (Christian Democrats). The fact that changes have now been made to the Hungarian media law is primarily down to those who took action in this regard. Mr Orbán was not involved in this at the beginning.
I would like to make this very clear: the changes that have now been made are not enough. We still have a supervisory authority that for nine years has only been composed of members of Fidesz. That is not compatible with the legislation at EU level. There is still no source protection. Therefore, this really is not a democratic media law.
Mrs Kroes, you did not go far enough in my view. You were clearly more interested in a quiet life and in not disturbing the Hungarian Presidency than in a truly democratic media law. May I remind you that anti-communist liberal democratic intellectuals like György Konrad, Agnes Heller and Michael Woida called on the European institutions for support. We have not yet managed to provide this. I really do believe that this law really needs to be revised to make it democratic.
(IT) Mr President, ladies and gentlemen, I believe that the Hungarian Government has shown great sensitivity towards Europe and towards the principles upon which it is based in this affair. In fact, immediately after the approval of the Hungarian media law, a campaign was waged by the left, which used the phrase 'gagging law'.
In reality, only those who have experienced communism, fascism and Nazism know what a gagging law is, while democratic states know that freedom and pluralism of information are part and parcel of democracy. However, they should be harmonised with all other powers of the rule of law and must not harm, in particular, the foundation of democracy, which is human dignity.
For example, Article 21 of the Italian Constitution does in fact guarantee freedom of information, but it also directly prohibits publications that are contrary to public morality. The 1948 law on the freedom of the press in Italy, which no one has ever challenged, lays down an obligation not for authorisation but for registration of any publication, as does the Hungarian law.
The reservations that the European Commission itself has rightly expressed do not devalue the stated aim of the Hungarian law, and that aim of ensuring respect for human dignity is demonstrated precisely by the attitude that the Hungarian Government has taken by opening itself up immediately to the acceptance of criticism and taking responsibility for changing the law according to the guidelines provided to it. The statement that the fundamental rights of the European Union will be written into the Hungarian Constitution is also proof of Hungary's fundamental desire to be part of European culture.
In conclusion, I no longer understand the point of this discussion, except to 'blame' Hungary for having supported its government and parliament democratically by a two-thirds majority. Yet this gives Europe reason for hope, not reason for criticism. I am therefore grateful to the Commission and to the Hungarian Government.
(HU) Mr President, Commissioner, Minister, efforts to reduce the freedom of the media are a general European phenomenon. As a patriot, I am particularly saddened by the fact that it was the Hungarian media law that sparked heated debates in the European Parliament and other European institutions. It is not a pleasant feeling. The strong criticism voiced by the European Commission forced the Orbán government - which had, back in December, still adamantly refused to amend the law in any way - to give way. Now the Commission is forcing the Orbán government to amend the scandalous laws.
The main point is that, according to the Commission's evaluation, Hungarian media legislation is in conflict with EU law. It is not only in violation of the Audiovisual Media Services Directive, but also the EU Treaties and the provisions of the Charter of Fundamental Rights. The EU's criticism marks a political defeat for the Hungarian right wing. However, the majority of the objections made by four groups within the European Parliament continue to apply unchanged. Both the Commission and the European Parliament must intently monitor the effects the amended Hungarian laws will have on freedom of speech and the freedom of the press in Hungary.
A question to Mr Martonyi: what was the Orbán government's justification for abolishing the parity-based composition of the media board, as stipulated by the previous media law, which consisted of a 50-50% ratio of members delegated by the government party and the opposition? What does Commissioner Neelie Kroes think about this? I firmly request the Hungarian Government to not create the nationalist impression that the criticism is directed against Hungary. I ask the Orbán government now, after the strong criticism received from the European Commission, to exercise introspection and cease the antidemocratic government practices it has been following up to now. 'He who conceals trouble only makes it worse,' warned the illustrious Hungarian poet Gyula Illyés.
Dear colleagues, what I said before may have caused some confusion. There will be no more blue card questions in this debate. We do not have the time.
(Interjection from Mrs Morvai: 'Shame on you!')
What a life!
(HU) Mr President, Commissioner, as you announced at the beginning of today's debate, an agreement has been reached between the Hungarian Government and the European Commission concerning the amendment of several points of the Hungarian media law. I agree with my colleagues, in that the debate we are witnessing here now, one motivated by political impulses, bias and, listening to the socialist and liberal Members, occasionally hatred, has become meaningless.
One European socialist speaker referred to the protection of common European values, and elaborated on his position to that end. To quote a Hungarian socialist classic: 'fiddlesticks!' This is not at all the case here, my fellow Members. The case here is simply that the European socialists, liberals, communists and greens are once again using double standards. Mr Martin Schulz did not say a word when a minister of the socialist government in Hungary gave the order, through his direct political associates, to defame a journalist who had become a nuisance to him by having drugs placed in his car. Mr Martin Schulz did not say a word when one of the secretaries of state of the Hungarian Government filed a criminal report against a Hungarian journalist for writing an article exposing legislative fraud, which resulted in the imprisonment of that Hungarian journalist. Liberal Chair Guy Verhofstadt did not say a word when Hungarian journalists exposed electoral fraud at the leadership election congress of the Hungarian liberal party, which was followed by the party boycotting the TV station of those journalists for a long time. Since you did not mention or raise your voices for the protection of common European values at that time, there is no credibility to your statements today.
(SL) Mr President, I welcome the Hungarian Government's intention to amend controversial sections of the media law, as well as the fact that you, Commissioner Kroes, are pleased with the announced amendments.
However, I am greatly concerned that, one day before the resolution on the Hungarian media law is due to be adopted, we in this House have only very vague messages to rely upon and that we have not received any detailed assurances from the Hungarian authorities as to the actual amendments to be made. Therefore, I would like to know how it is that you were able to come up with those findings within a few hours and whether or not any external experts were involved in the process.
In addition, the speed with which the amendments were announced seems to suggest that these will not be substantive revisions, but only cosmetic changes, and that is not acceptable by any standard. Why is it that we have been informed as late as today, on the day the debate is actually taking place, that the Hungarian Government will amend the law within a fortnight and that the Commission is happy with that. It appears that somebody is seriously bent on silencing the concerns of the European Parliament that the technical work announced by Hungary will not lead to democratic amendments of the law in accordance with the Charter of Fundamental Rights.
Like the Organization for Security and Cooperation in Europe, we too have serious concerns about the composition and powers of the Media Council, as this is obviously a case of a major extension of state control over journalists. While I welcome the readiness for dialogue, I must reiterate that this is not an attack on Hungary. I used to be a journalist myself - and this is about protecting journalists throughout Europe. Moreover, I am disappointed that Commissioner Reding, who is responsible for fundamental rights, has not been involved in the issue of this controversial law.
Finally, Commissioner, I would like to know one more thing: what is the European Commission's vision for the future of journalism in Europe? We need in the Union some minimum criteria which guarantee the freedom and independence of the media and media pluralism. I call on you to get to work on this as soon as possible because media freedom, and consequently the quality of media reporting, is already under serious threat in other parts of Europe, too.
(NL) Mr President, it seems to me that we are all agreed that the Hungarian Government has done the right thing in removing all doubts today and made it clear that there is a free press in Budapest and no lack of media pluralism.
Fortunately, with Hungary's formal pledge to the European Commission that the new media law will be adjusted and explicitly brought in line with European fundamental rights, that ambiguity has been removed.
However, ladies and gentlemen, my only regret is that every debate on media pluralism always seems to get bogged down in national party political games. In my opinion, we definitely need to put a stop to that. Having said that, Commissioner, I think that your new initiative to start a working group on media pluralism is an excellent one and we, in Parliament, will obviously be extremely happy to discuss that initiative and work with you on it.
This is an excellent opportunity to finally look into this in depth, to go to the heart of the matter, media pluralism, without the discussion being coloured by emotions generated at a national level. It is the perfect initiative for exploring the media landscape in the European Union in an objective way.
Finally, allow me to make one more thing clear: in my opinion, a European legislative initiative to regulate the media, which is what some of you in this House will be demanding tomorrow, is totally the wrong approach and I believe, Commissioner, that you agree with us on that point.
(SL) Mr President, I, too, welcome the decision of the Hungarian Government to improve the media law, but I think that this multiple attack on the Government concerning the media law is unfair and unfounded.
This law is a product of specific circumstances, which are not always well understood in Western Europe. In all transition countries, the media environment has been rather asymmetrical or unbalanced in terms of ownership and political affiliation. It was dominated by the left, which is why the call for greater balance in media reporting in transitional societies is perfectly normal.
The concept of balanced reporting has long been used in scientific and political discourse, and initially it was associated specifically with the media. In addition, the objection about the political bias of the composition of the Media Council under this law is totally unfair. Under this law, members are elected to the Council with a two-thirds majority vote in Parliament, while such a democratic mechanism is unknown to the vast majority of European countries.
I will be brief, Commissioner. We will take you at your word that you will ensure the media landscape in the European Union is even more regulated. However, you will not be able to achieve that just by reviewing the laws of Member States. You need a more thorough analysis of the real situation, particularly in the new Member States, including Slovenia.
Mr President, on a point of order, I want to put a question to you.
Regardless of what you say, I am fighting for Members to be able to say what they want. However, in this House so far, only the extreme right and the left have had the right to blue card interventions.
I think this is a one-sided way to conduct the sitting and would like to ask that the centre and the centre-right should also have the right to put questions to the other speakers, because otherwise Members are not being treated equally.
Mr Szájer, I do not give a blue-card question to people according to which political group they belong. I give them on the basis of who raised their blue card first.
As it turns out, in this debate, the first blue cards were raised by certain people, but then the time ran out, so I said that for no-one - be they from the centre, right or left - would there be time for more blue-card questions.
There are the one-minute interventions, for which we probably will not be able to take everyone either.
I wish there was the time. I wish there was the time for me to give everyone the floor, but I cannot. I apologise to you and the others, but I assure you that this was not a political choice.
(DE) Mr President, Commissioner Kroes, President-in-Office of the Council, I would first like to thank you, Mrs Kroes, for having taken up this debate so promptly and for entering into negotiations with the Hungarian Government. However, above all I would like to thank the Hungarian Government for keeping the promise it made in all of the hearings and prior discussions and at the start of the debate, namely that if there was a need for amendments to be made, it would also adequately implement these amendments.
Freedom of the press and media pluralism are important fundamental values in the European Union. The media also have a very special responsibility in our society. They are to respect personal rights, they must not practice discrimination and, above all, they are obliged to report the truth. They do not operate in a legal vacuum. That, too, is major progress in the new media law in Hungary.
The media enjoy very special protection, particularly through the current legal framework of the European Union. The Commission, as guardian of this legislation, has done its job very well in the past. The debate that we are having today would not have been necessary if there had been more trust in the work of the Commission as guardian of the legislation, because the fact that the system works can be seen by the results that we have been informed of today, namely that adjustments have been made in the areas in which the law was not completely in line with EU legislation. That is a major success.
Ideological debates that arise time and again, especially in this context, are in my view completely out of place. On the contrary, it is clear that the factual and cooperative debating of the contentious issues on the basis of current law in the context of the talks and negotiations that were held has helped to provide clarification and has led to positive results. I hope that the various political groups will also stop their political games and withdraw the resolutions in question.
(HU) Mr President, Commissioner, Minister, as has been said, the Hungarian Government and the Commission have, contrary to what some are implying, agreed today on the amendment of the Hungarian media law; on the specific text. However, still you insist on continuing this now meaningless debate. To me, this indicates that the media law was only an excuse, a political attack against the two-thirds majority government of Hungary. While the draft decision submitted by you calls our law to account for the right to information, your text is based on misrepresentation and factual errors, just like all that has been said here this afternoon.
It is misleading. To me, ladies and gentlemen, the right to information means the right to unadulterated, real information, and this afternoon, too, you have been violating this. Interestingly, you only stand up for liberties when in doing so you can attack right-wing governments. However, the regrettable fact remains that no one from the ranks of the socialist and liberal groups was concerned about the protection of human rights when in October 2006, under the socialist government in Hungary, liberties were literally trampled to the ground in the streets of Budapest, or when the Slovak socialist government penalised minorities for the use of their mother tongue.
At that time you did everything to prevent these proven, serious infringements from even being debated in the European Parliament. To me, ladies and gentlemen, this represents an outrageous double standard. In the context of the law you are referring to dictatorship and the tyranny of the majority. To me, as someone who lived through Ceaușescu's dictatorship as a child, this proves that you have a curious, one-sided idea of democracy and the rule of law.
(HU) Mr President, I would like to express my deep regret that this debate took place today, because we all know that the objective clarification of all misunderstandings and questions pertaining to the Hungarian media law is the task of the European Commission, and this is currently in progress. I believe that it is meaningless for Parliament to take a position on an issue which could come to a positive conclusion in a matter of days.
I am aware, however, that we are players in a hysteria-mongering left-liberal political campaign, and what form the law itself will eventually take is perhaps no longer of any significance. What is important is that our political opponents are attacking, with the disgraceful methods we are used to seeing from them, a country where last year centre-right political forces achieved a landslide victory after the eight-year depredations of the socialist government, and can finally complete the clear-out of the remaining ruins of the deplorable communist regime.
This includes a rearrangement of the framework of journalist ethics and media culture. I must ask; where were these critics, who fancy themselves progressive democrats, when the left-wing nationalist government of Robert Fico in Slovakia adopted a controversial media law, replete with sanctions, in 2008? Yes, they were here at that time, too, and ferociously protected the aforementioned law, which, thanks to them, is still in effect to this day. I deeply condemn and reject this double standard and call upon my colleagues not to let themselves be influenced by political instigation, and to entrust those in charge, the Commission and the Hungarian Government, with the professional evaluation and conclusion of the problem.
Let us please finally be aware that repeated attacks against the government of the country holding the presidency in an already crisis-laden period could represent a serious risk to the evaluation of the unity and international prestige of the EU.
(FR) Mr President, President-in-Office of the Council, this is such a serious matter that one must rise above the dreadful arguments that I have just heard in this House, because when we talk about the media we are talking about the health of a democracy.
President-in-Office of the Council, I am one of those people who admire and feel affection for your country and for the Hungarian people. I fully understand that your government and some members of the public wanted information to be handled in a more balance way, and, objectively speaking, they were right. However, replacing one kind of propaganda with another kind of propaganda does not make it right. Consequently I am pleased this evening, but I am vigilant. I am pleased to see that your government has decided to return to several fundamental points and to change the December 2001 law on the media. This needed to be done and you did well to address this matter. I am also pleased that you are once more showing greater respect for the Charter of Fundamental Rights, rights which your people have always craved in the course of recent history.
I would like to pay tribute to the work of Commissioner Kroes, and I support the composition of her group of monitoring experts. However, we will be vigilant, because we also feel that a number of points have not been dealt with, and we shall also pay attention to the details of the legislative amendments.
In conclusion, I should like to tell you, President-in-Office of the Council, that you are the heirs to the fatherland of Liszt, of Kossuth, of the 1940 hero, Joël Brand, of Sándor Kopácsi and Colonel Maléter of 1956. You are the heirs of Sándor Márai. You are the heirs of Imre Kertész. So do not let us down! It was a Hungarian who invented the magical game that is Rubik's cube. Do not teach us, in Europe, to play with the media in the style of a 'Jobbik's Cube' because that is a dreadful game.
(HU) Mr President, today the specific text of the agreement between the Hungarian Government and the European Commission has been formulated. The Hungarian Government has read - which is a big thing these days, my fellow Members - and understood the comments of the Commission and, true to its word, will amend the media law. This means that the Hungarian Government and the Commission acted lawfully and in a democratic manner, whereas you have been putting on a political flea circus here today. Unfortunately this is not the first time you have done so, even though the cause of the problem has clearly been eliminated. The Hungarian socialist Members here are making baseless accusations, and are even inciting others. At home, on the other hand, their billion-forint scandals are coming to light one after another.
Dear furious fellow Members, you have been deliberately misled. There is democracy in Hungary, and the media law is in compliance with all EU directives and requirements. Lastly, ladies and gentlemen, we should be addressing issues the resolution of which is far more urgent than the current political flea circus.
(IT) Mr President, ladies and gentlemen, while I accept that those who so strongly criticised the Hungarian law want only freedom for the media and nothing else, I think we also need to show respect for the work of the Commission and the content of the debate in Parliament. In other words, I believe that, in order to avoid an unpleasant chapter in our Parliament's history, we must take responsibility for not voting tomorrow and simply scrap a resolution of which the contents have no foundation in reality, as the Commissioner's speech showed.
I therefore call on both the Council and the Commission to make informal contact with the Conference of Presidents, so as to allow for the necessary and essential exchange of information that will enable Parliament to vote tomorrow, even before the resolutions, on a decision not to proceed with a vote, thus putting an end to ideological debates.
(RO) Mr President, the assertions that you have made, Commissioner, confirm that the European Parliament was right when it levelled harsh criticism against Hungary's press law. Indeed, the Hungarian Government acknowledges by its willingness to amend the law, albeit in only four chapters, the failure of an anti-democratic measure. In your letter you finally acknowledge that you will examine this law and its compatibility, including with EU law in general. I wanted to hear you say that you would refer to the Charter of Fundamental Rights.
I have two questions for you, Commissioner, which I would ask you to answer. How can you think that the standards of the OSCE and Council of Europe are too high for the European Union? Secondly, if an accession candidate country had an identical law to the unmodified version of the Hungarian law, could it conclude the relevant negotiation chapter?
- (SK) Mr President, we have a saying in Slovakia that the road to Hell is often paved with good intentions. I do not wish to doubt the good intentions of our Hungarian friends to make up-to-date modifications to media laws, but the current discussion confirms that some of the provisions of the new law might perhaps be formulated in a more sensitive way.
The fact that the Hungarian Government decided to implement such a large number of changes and reforms in such a short space of time probably meant that insufficient attention was paid to the possible consequences of some of the provisions of the law.
The same clearly applies to the Hungarian national law on dual citizenship, which will clearly create many unnecessary problems not only for us Europeans, but also for our foreign partners. How will our American or Canadian friends feel about it when hundreds of thousands of Ukrainians or Serbs turn up with European passports issued in Hungary to distant relatives, the descendants of inhabitants of the former Hungary?
I do not know whether this law was passed with good intentions.
Mr President, one of the accounts of the Hungarian press law, says that it prescribes 'balanced coverage', which sounds all right on the face of it. Another account says that it fines publications for violating 'public interest, public morals or order'. Now these concepts do sound very vague, meaningless and therefore dangerous; almost as dangerous as concepts like xenophobia and racism, and whoever would think of legislating against them?
However, before we cast stones at Hungary, let us look at the standards and broadcasting media in our own countries. The BBC, also known as the British Brainwashing Corporation, acts in contempt of its charter's obligations of impartiality, and it excludes representatives of our own party, whilst giving gratuitously excessive publicity to the Establishment Safety Valve Party. Our party is significant enough to be attacked routinely, but not significant enough to be invited on the programmes. In 2006 it colluded with the government to trap our chairman into a jail.
Vice-President of the Commission. - Mr President, a couple of the honourable Members asked an intriguing question: is it a coincidence that today's debate should coincide with the Hungarian Government's decision? Well, sometimes, Mr President, you need a small angel at your shoulder.
For my own part, I prefer, when you invite me to come, to make clear what is at stake, to be able to come armed with facts and figures. Is what has happened today a coincidence? The answer I will give to that comes, in a way, straight from my heart.
We are talking about an entire procedure: it started at the end of December and we are now half way through February - so it has taken a bit more than seven weeks. Well, in the light of the six years I have been in office in the European institutions, that is quite speedy. My experience so far has been that things are rarely so speedy that I feel we can solve a problem within seven weeks.
Having said that, the background to today's outcome is fascinating. We have a combination of factors. Firstly, we are not talking about this issue for the first time. You have invited me to discuss it before. You have been quite clear, so there has been no doubt about what is at stake - no doubt about what every party in this House thinks on this question.
Secondly, we are talking about a very important issue. I do not need to explain to you that the issue of freedom of expression and freedom of the press is what is at stake for the Commission; and that it would be ridiculous if we did not make that a top priority with regard to defending democracy. Was it a coincidence that the previous item on the agenda this afternoon was the situation in Egypt? You have been talking about creating democracy, so there is a clear thread here, and you can be absolutely certain that the Commission is aware of that and is, indeed, doing its utmost to defend democracy and to repair it where it may have been attacked.
The third issue is, of course, the Hungarian Presidency. Let us not be naive. Of course our friends in this Member State within the family of Europe are aware that, for those in the chair, noblesse oblige. So from their side too there has been an approach of doing their utmost to solve the problem. The final point I would make in this explanation, in so far as I can offer one, is that the European Parliament has been crystal clear: you have been fighting and you have been keeping the outside world informed via the press - via a free press, I would add. So do not underestimate your own role.
Having said that, for me the whole combination of factors is, at the end of the day, the explanation of why we have this result at this point of time. Fundamental rights are the issue that has been at stake: there is no doubt about that. Anyone who thinks that I am interested only in peace and quiet does not know me in the least, because I am fighting for democracy. I do have a fair bit of experience and I have had a longer life in politics than most of you.
Let me touch, also, on a couple of the specific issues about which I was asked. What about the independence of the media regulator? Our preliminary analysis of the Hungarian law concludes that the procedures for nominating and electing the president and members of the media council are no different from those that are commonly accepted in Europe. We have to acknowledge - whether it furthers our case or not - that the governing party holds a two-thirds majority, and that, in a democracy, is a simple fact.
(Applause)
On the question of the application of Article 11 of the Charter of Fundamental Rights, we are applying the directive - the AVMS Directive - and the Treaty, and that implies of course applying Article 11 of the Charter. So there is no doubt about that.
Mr Moraes said there was no judicial review of decisions by the media authority. A decision by the Media Council, passed in its capacity as an authority of the first instance, cannot be appealed via an administrative procedure. However, as provided for in Article 163, an official decision of the Media Council may be challenged in court in accordance with the provisions of the Code of Civil Procedure. The lodging of the appeal does not have suspensory effect but the code may be invoked to suspend the execution of the decision.
Ms Weber said that the protection of sources under the Hungarian media law is insufficient. If we take press freedom as a basic European principle, that should be the starting point and the ultimate end in all our thinking on this subject. I have always defended press freedom at European level and I will continue - and I promise you the Commission will continue - to promote it untiringly. The right of journalists to protect their sources is one of the main principles guaranteeing the effective exercise of press freedom. Journalists should never be required to reveal their sources unless it is necessary for them to do so for the purposes of a criminal investigation, and that principle is valid whatever the political climate. In fact, it needs to be defended with more passion whenever the press and the media generally are in a weaker position, as is the case nowadays.
The Directive on privacy and electronic communications currently in force requires the Member States to ensure the confidentiality of communications. However, the directive does not apply to activities which fall outside the scope of the EU treaties. That is to say that EU law does not apply to matters relating to public security, defence, state security or the enforcement of criminal law and, moreover, under the principle of subsidiarity, Member States have the possibility of taking measures that could restrict an individual's right to privacy, in accordance with their own rules and with the European Convention for the Protection of Human Rights and Fundamental Freedoms. Any such restriction must be necessary, appropriate and proportionate within a democratic society, and a Commissioner is not in a position to judge or condemn such national doings, nor do I wish to do so.
On the matter of the absence of reference to Article 30 - and a number of Members have asked about that - I know that many of you have complained that the Commission has not taken Article 30 fully into account when assessing the media law. I should like to say loudly and clearly: that is simply not true. Although in its original proposal for the AVMS Directive the Commission had included an obligation on the Member States to guarantee the independence of the national regulatory authorities - and I know full well that your memory on such matters is excellent - that provision was not supported by the Council and, despite strong support from the European Parliament, it was changed into the current Article 30 of the AVMS Directive. The final wording of the AVMS Directive does not directly establish an obligation to create independent bodies. It is not what we would have wished but it is what was written down in the text and we have to accept it, albeit with regret.
The Hungarian authorities have agreed to delete the provision in question and add the following declaratory text to Article 10 of the Media Constitution, and I quote: 'It is the task for the entirety of the media system to provide authentic, rapid and accurate information on such affairs and events'. So that will be the text after the changes.
I have to apologise that you did not receive the text, but I myself did not receive it or, at least, I had only the text that we were negotiating and I could not distribute that to you. However, as soon as it is possible, I will supply you with the text. Of course - while I hope you believe what I am saying and I would appreciate that - I imagine that, at the end of the day, you want to see it in writing and have the opportunity to read it.
One of the issues that will make sense for you when you are making up your minds is that of the balanced reporting requirements: as I said in my opening remarks, these will no longer apply to the written press or to on-demand audiovisual media services.
On the question, which Mr Løkkegaard asked, of whether I am ready to propose legislation on media pluralism, I said in my opening remarks that I am ready to take action in the matter of media pluralism within the existing EU competences. There is no one-size-fits-all approach: that is clear to me, and the Hungarian case has made it even clearer. I will set up the working group to which I referred, and I thank you for your willingness to join it, in order to discuss the challenges we are facing, to make sure we have a comprehensive overview of the situation in Europe and, of course, to act accordingly - including on the question of media independence. That should be one of the main priorities.
With regard to the position of the OSCE on the Hungarian media legislation, in relation to our own analysis, there is a difference of legal bases, but the OSCE was quite clear and quite right in its conclusions. The main issues raised by the OSCE concern the new Media Authority, in particular the long duration of the term of office of its members and the regulation of the public service broadcaster. I have explained the Commission's point of view here, and I think that the terms of office of members of other broadcasting councils, for example in other Member States, range in some cases from five to nine years. One example but it is not the only one, is the Rundfunkräte (public broadcasting boards).
The crucial thing - and this is my final remark - is the message from the Deputy Prime Minister that I received this morning when I touched down, and I am certain that the Minister of Foreign Affairs will repeat the message that the Hungarian Government wrote down for me, and for the Commission, stating what the position is.
During the seven weeks in which we closely cooperated, I had already been impressed by the input of my own staff who had been working like hell. But I can assure you that both sides worked like hell and that they did their jobs not just in the proper way but in a constructive way, in order to find a solution, because this is a very important matter, and we have to find a solution.
(IT) Mr President, I urge the Commissioner, as a procedural matter, to have the texts she referred to sent out tonight, at least to the group chairs, so that tomorrow we can be as confident as possible before expressing our vote.
Vice-President of the Commission. - Mr President, as far as I am concerned the answer is a clear yes. The Hungarian minister's body language is also saying yes. That will be done as soon as possible.
President-in-Office of the Council. - Mr President, please appreciate that I do not have to use my body when I express myself.
A couple of brief points on behalf of Hungary: given the fact that Commissioner Kroes' answer was extensive and exhaustive, and also concerned the composition of the media council, this was a specific question addressed to me which I think has been answered correctly, so I can limit myself to a couple of points.
First and foremost, I would like to underline that Hungary is fully committed to the values, principles and the rules enshrined in the Treaty, in the Charter of Fundamental Rights and in all other instruments of international law, be they European or universal, on human rights.
The first harsh criticism of the media law was made prior to the adoption of the law. I make particular reference to the comments made by the OSCE media representative. My simple wish was for the text to be read, studied and analysed, and then for us to be told what could be wrong, what kind of doubts or concerns might arise with respect to the text, or indeed with respect to the interpretation of the implementation of the law.
This was the reason why we immediately welcomed and supported the Commission, being the Guardian of the Treaty, in its analysis of the text, and invited it to express its doubts or concerns. Now that is exactly what happened. The Commission scrutinised carefully the law, made some proposals and all these proposals were adopted. I can only confirm that the day after tomorrow there will be a cabinet meeting. We will adopt the text and we will submit it immediately to the Hungarian Parliament and the amendments will be adopted as soon as is procedurally possible and will immediately enter into force.
I would like to thank the Commission for its hard work, help and assistance, but I would also like to thank all of you who made fair and reasonable comments and assisted us in this exercise, which I am convinced has been extremely important, not only for ourselves, but also for the European Union as a whole.
I would just like to offer our help and full support to the working group the Commission is about to establish. This is in the interests of Europe as a whole and we all want to participate in it and to help it as much as we can.
The only thing I regret is the excessive language which appeared in some of the political statements. As I said already before, the law would have been adopted. Sometimes we had the feeling that we were being subjected to what the French call 'un procès d'intention', a kind of 'Schuldvermutung.' I had the feeling that it was the presumption of guilt which was being applied instead of the presumption of innocence which is, of course, a basic rule of any fair trial.
So sometimes these statements went beyond the limits of reasonable and fair political debate - a political debate which we otherwise fully support, both domestically and at a European or universal level.
In fact, it was harmful to the interests of Europe as a whole - it was harmful to European integration. Now I believe that we are hopefully over that. I just would like to confirm again our full respect and to testify to this I would just like to let you know that it is our firm intention to incorporate the Charter of Fundamental Rights into the new Hungarian Constitution.
Hungary will thus be the first country where the Charter of Fundamental Rights will be an integral part of the Hungarian legal system. It will be applicable not only in the areas covered by Union law, but it will be at the top of the hierarchy of the overall legal system and it will prevail over any other legislation or regulation, be it criminal law, be it about the media or be it about any other subject.
That should give an assurance to all of you that the basic rules, the basic values and the basic principles which we all share are, and will be, fully respected by my country.
The debate is closed.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The vote will take place at 12:00 tomorrow.
Written Statements (Rule 149)
in writing. - (HU) In their motion for a resolution, my fellow Members request that the European Commission also take into account the provisions of the Charter of Fundamental Rights when scrutinising the Hungarian media law, and if the government fails to amend the law as desired within a fixed deadline, launch an infringement procedure against Hungary. Similarly, my fellow Members also request that the Commission initiate, still in this year, a European regulatory framework to ensure the assertion of the freedom of the media in the Member States. I am very pleased to note that increasing attention is being accorded to the provisions of the Charter of Fundamental Rights, and I therefore propose that the Commission also examine the application of the Charter, and in particular Articles 21 and 22 thereof, in the case of the Slovak language law. Furthermore, I welcome the fact that there is a demand for initiating a draft European directive to ensure the inviolability of the freedom of the media. I believe that the creation of a similar regulatory framework would definitely be justified with regard to the problems of indigenous national minorities. This is because there are countries within the European Union where it is not the requirement of balanced reporting that results in infringements of the rights of European citizens who have been living in the same areas for centuries, but penalties that are imposed on them for the use of their mother tongue.
Freedom and pluralism of the media is one of the fundamental freedoms which underpins the European Union. This is why I am overjoyed that the European Commission has reacted emphatically to information concerning the Hungarian media law and has taken real action. As someone who has worked in the media for many years, I will be watching with interest the work of the expert group announced by Commissioner Kroes which is to advise the Commission on further action. At the same time, I would like to point out that the legal analysis of the compliance of the Hungarian media law with European law carried out by the Commission has, unfortunately, illustrated the weakness of European law, specifically the Audiovisual Media Services Directive. Paradoxically, the Directive does not give the Commission much room for manoeuvre. So when the Hungarian law was being analysed, the Commission had to 'stretch' certain arguments and base them on the actual Treaty (freedom of enterprise) rather than the Directive. I realise that the European Union has limited jurisdiction in the field of audiovisual policy, but on the other hand I believe that the media, which is one of the fundamentals of democracy, must have certain minimum rights and must be subject to common standards. This is why I share the view of my political group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, on the need for a review of the EU legal framework in order to introduce minimum requirements for the freedom and pluralism of the media, and I trust we shall soon begin a substantive discussion on the subject.